Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed  04/08/2022 have been fully considered but they are not persuasive. Applicant asserts:
That  Zhang fails to disclose "determining, when a medium access control layer receives a beam failure instance indication sent by a physical layer, whether a count value of a beam failure indication counter is greater than or equal to a preset value"
The Examiner respectfully points out that Applicant’s assertion is based upon a particular interpretation of “beam failure indication counter;” namely that “that the beam failure indication counter of the claim 1 is used to record the number of times the physical layer sends a beam failure instance indication to the medium access control layer.”  However, per the claim language, such a definition for the beam failure indication counter is not provided.  The claim merely states a beam failure instance indication and separately s beam failure indication counter.  However, no detail is found with respect to said counter being related to the number of instances of indications.  Per the broadest reasonable interpretation of beam failure indication counter, another interpretation could simply mean that said counter refers to the number of failures as opposed to the number of indications.  One of ordinary skill in the art would readily understand from Zhang that a counter specifying a number of preamble transmissions is indicative of a number of failures since were the preamble transmission successful on the first attempt, no further transmissions would be necessary.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as noted above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
That Zhang fails to disclose, teach or suggest at least the feature "triggering, when the electronic device is not currently performing the random access, a new random access."
The Examiner respectfully points out that Applicant does not appear to address the entirety of those portions relied upon in Zhang.  For instance, Zhang clearly discloses (0105) that “when or after receiving the indication of the type 1 random access problem, the UE, especially the upper layer of the UE, such as the RRC layer, instructs the lower layer of the UE, such as the MAC layer or the physical layer, to stop an ongoing random access procedure, or resets the MAC layer.” This would mean that the ongoing random access procedure is stopped and no longer being performed.  Zhang further discloses (0116-0120) that after determination of a random access problem, the UE may trigger an RRC connection re-setup procedure.  Thus, when taken together, Zhang is clearly indicated that after stopping a random access procedure, a re-setup procedure may be triggered which is tantamount to a new random access.
That documentary evidence should be provided to support “resetting a counter ... is an obvious design implementation ...” as stated in the rejection on page 5 (i.e. rejection of claim 9).
To that end, Examiner respectfully provides US 20120218973 A1 (published 08/30/2012) which indicates (see at least 0086) that after successful completion of a random access process, a reset process is performed which includes a MAC layer reset.  As previously stated by the Examiner, Zhang discloses that the MAC layer is managing the counter, thus a reset of the MAC layer would be inclusive of resetting the counter.  Further, US 20190274169 A1 (filed 03/05/2018) indicates (see at least 0238-0247) where a beam failure recovery request procedure stops and resets a beamFailureRecoveryTimer upon successful downlink assignment or uplink grant.  It is further disclosed (0366) that a timer may be used for resetting a BFR counter.  Thus, when taken in combination, resetting a timer upon a successful random access procedure would lead to resetting of a BFR counter.  
Thus, the limitations of the claims have been met and the action herein is made FINAL.  The Examiner strongly suggests that Applicant reconsider incorporation of any of the allowable subject matter indicated in the previous Office Action (reproduced below).

Allowable Subject Matter
Claim(s) 3-7, 10, 11, 26-29, 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200367293 A1 to Zhang; Chongming et al.

Re: Claim(s) 1, 23, 24
Zhang discloses a random access control method, applied to an electronic device (Abstract, Figs. 1-3), 
comprising: determining, when a medium access control layer receives a beam failure instance indication sent by a physical layer, whether a count value of a beam failure indication counter is greater than or equal to a preset value (0109-0111); 
detecting, when the count value of the beam failure indication counter is greater than or equal to the preset value, whether the electronic device is currently performing a random access; triggering, when the electronic device is not currently performing the random access, a new random access (0105 – stop an ongoing random access procedure.  0116-0120 – trigger connection re-setup procedure (i.e. a new random access after stopping the previously failed random access).
Zhang further discloses an electronic device comprising a processor and memory (Fig. 4) and a computer-readable storage medium (0136 and Fig. 4 - 110) as required by claims 23 and 24, respectively.

Re: Claim(s) 2, 25
Zhang discloses wherein the triggering, when the electronic device is not currently performing the random access, the new random access comprises: triggering, when the electronic device is not currently performing the random access for a beam failure recovery, the new random access (see previous citations as analyzed in the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang

Re: Claim(s) 8, 30
Zhang discloses those limitations as set forth in the rejection of claim(s) 1 above.
Zhang does/do not appear to explicitly disclose setting the count value of the beam failure indication counter to be zero after the new random access is triggered.
However, further attention is directed to Zhang which implies said limitation (0105 – after a random access problem, the MAC layer is reset).  The Examiner points out that the MAC layer is managing the counter, thus resetting the MAC layer is analogous to resetting the counter.  Further, the Examiner points out that resetting a counter when commencing a RACH procedure is an obvious design implementation since the alternative would result a counter representing failures not related to the current random access attempt.  This would result in false RLF determinations; thus resetting a counter when starting a random access procedure, and likewise upon successful completion of a random access procedure would have been obvious to anyone of ordinary skill in the art at the time of the filing of the invention without involving any inventive step.

Re: Claim(s) 9
Zhang discloses those limitations as set forth in the rejection of claim(s) 1 and 8 above.
Zhang does/do not appear to explicitly disclose setting, after success of the new random access, the count value of the beam failure indication counter to be zero.
However, further attention is directed to Zhang which implies said limitation (0105 – after a random access problem, the MAC layer is reset).  The Examiner points out that the MAC layer is managing the counter, thus resetting the MAC layer is analogous to resetting the counter.  Further, the Examiner points out that resetting a counter when commencing a RACH procedure is an obvious design implementation since the alternative would result a counter representing failures not related to the current random access attempt.  This would result in false RLF determinations; thus resetting a counter when starting a random access procedure, and likewise upon successful completion of a random access procedure would have been obvious to anyone of ordinary skill in the art at the time of the filing of the invention without involving any inventive step.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415